Per Curiam.
This matter arises from the sustaining of a demurrer in the district court to appellant’s petition, in which she named as defendant the board of education of the Ralston schools. The *849trial court dismissed the petition. Gowens appeals.
Our recent decision in Zyburo v. Board of Education, ante p. 162, 474 N.W.2d 671 (1991), is dispositive. The issue in this case is therefore resolved in favor of appellant, and we reverse the order of dismissal and remand the matter to the district court for consideration consistent with this opinion.
Reversed and remanded.
Grant, J., not participating.